Citation Nr: 1644156	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. §  1805  as a child of a Vietnam Veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1970.  The Appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  Prior to the Board issuing the July 2016 decision, the appellant had requested and was scheduled for a Board hearing in Washington, D.C. on June 9, 2016.  The appellant did not report for his scheduled hearing.  However, in the July 2016 motion to vacate, the appellant's representative asserted that the appellant had requested postponement of the June 2016 hearing, and that such hearing was rescheduled for August 22, 2016.  A June 2016 correspondence associated with the claims folder indicates that the appellant was rescheduled for a Board hearing on August 22, 2016.  As such, the Board finds that the appellant was denied due process of law.  See 38 C.F.R. § 20.700 (a) (the appellant has a right to a hearing on appeal).  Accordingly, the July 2016 Board decision denying the claim for entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is vacated.


The Veteran testified before the undersigned during a Board hearing held in August 2016.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran served in Vietnam; the Appellant is his biological son and was conceived following the Veteran's service in Vietnam. 

 2. The preponderance of the evidence is against finding that the Appellant has any form and/or manifestation of spina bifida except for spina bifida occulta.


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805  for a Vietnam Veteran's child on account of spina bifida have not been met. 38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims decided herein at this time is warranted. 

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Appellant's claims or might be pertinent to the bases of the claim, has been submitted, identified or remain outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA opinion, provided in July 2013, discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  The Board has also reviewed all VA and private treatment of record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

In July 2012, the RO denied entitlement to benefits under 38 U.S.C.A. §  1805  for a child born with spina bifida. The Appellant disagreed with the decision and perfected this appeal. 

For children of a Vietnam veteran, Congress has authorized VA to pay a monthly allowance, based upon the level of disability, to or for a child who had been determined to be suffering from spina bifida.  38 U.S.C.A. § 1805 (a); 38 C.F.R. 
 § 3.814(a). 

The term "spina bifida," is defined by 38 U.S.C.A. § 1802  simply as "all forms and manifestations of spina bifida except spina bifida occulta [emphasis added]."  The relevant regulation likewise defines "spina bifida" as "any form and manifestation of spina bifida except spina bifida occulta."  See 38 C.F.R. § 3.814 (c)(4).  VA General Counsel Opinion 5-99 (May 3, 1999) held that for purposes of chapter 18, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord, but does not include other neural tube defects such as encephalocele and anencephaly. 

In Jones v. Principi, 16 Vet. App. 219, 225-26   (2002), the United States Court of Appeals for Veterans Claims (Court) determined that the plain language of 38 U.S.C.A. § 1802  does not limit the definition to "spina bifida" per se but includes other "forms and manifestations of spina bifida except for spina bifida occulta." 

Evidence of record shows the Veteran served in Vietnam.  The Appellant is his biological son and was conceived following the Veteran's Vietnam service.  Therefore, the essential question in this appeal is whether the Appellant has any form and/or manifestation of spina bifida other than spina bifida occulta.

Private medical records indicate that the Appellant was involved in a motor vehicle accident in July 1999.  Evidently, the Appellant was driving his vehicle when he rear-ended another vehicle.  He was transported to the hospital on a stretcher, and he was evaluated for abrasions and a sore knee.  A pelvis x-ray noted an incidental finding of congenital spina bifida in the posterior process of L-5.  A neurologic examination was entirely normal.  Further, there was no indication of bladder impairment, impaired IQ, motor impairment, or sensory impairment.  There is no evidence of record demonstrating incontinence or bowel management techniques.  There was no finding of colostomy, and there was no evidence of wheelchair use.

A July 2013 VA opinion, after referencing the above facts, noted that the Appellant's neurological examination was entire normal with no suggestion of any dysfunction of the spinal cord.  As such, it was less likely than not that the finding of spina bifida at L-5 represented actual spina bifida, as opposed to spina bifida occulta (which is a defect of the posterior spine without involvement of the spinal cord).  As to terminology, the examiner indicated that medical practice commonly used the more general term of "spina bifida" when referencing "spina bifida occulta," as the terms are used interchangeably.  In support, the examiner noted that there was no evidence of spinal cord defects, and there was no defect noted in the skin of the back (which one would find in the case of actual spina bifida, where elements of the spinal cord protrude posteriorly though a defect in the spinal column).  Finally, it was noted that the Appellant had not received any neurologic treatment per the available records, and that he was not referred for such.

During his August 2016 Board hearing, the Appellant testified that he had not been seen by a VA examiner, and that the examiner may have missed a medical detail in the opinion.  He further testified that the 1999 report was the first time, to his knowledge, that he received a diagnosis of spina bifida.  He also contended that there were other levels of spina bifida, other than occulta, manifested by symptoms later in life.  Specifically, the Veteran testified that he experienced neural tube defects, "a lot of those," and that he suffered from incontinence.  He also indicated that he wore diapers until the age of eight.  He reported bowel issues.  After receiving the diagnosis in 1999, the Appellant felt compelled to file this claim.

Taking the medical evidence into account, as well as the Veteran's testimony, the Board finds that evidence of record demonstrates that the Appellant carries an incidental finding of spina bifida, which is most likely spina bifida occulta.  This is specifically excluded by the statute and regulation ("except spina bifida occulta").   Medical records are silent for any neurologic disorders whatsoever.  While the Veteran has argued that symptoms such as incontinence warrant an in-person evaluation, the medical evidence of record weighs against such action.

In making this determination, the Board acknowledges the contentions of record.  The Appellant sincerely believes that his disability was caused by the Veteran's exposure to Agent Orange.  As a layperson, however, he is not competent to provide a diagnosis of spina bifida, nor is he competent to state that any specific neurologic diagnosis is a form or manifestation of spina bifida.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Certainly, other individuals were awarded benefits under 38 U.S.C.A. § 1805 based on findings that their conditions (i.e., certain neural tube defects) were considered a form or manifestation of spina bifida.  This particular case, however, must be decided based upon the facts and medical evidence pertaining to the Appellant.  As set forth above, there is simply no medical evidence showing that he has spina bifida (other than spina bifida occulta) or a form or manifestation of spina bifida.  Thus, the fact that other individuals were awarded benefits based on different fact patterns is not persuasive in this case. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102  (2015).  Evidence of record shows the Appellant has a spinal disorder, and the Board is sympathetic.  Notwithstanding, the criteria for a monetary allowance under 38 U.S.C.A. § 1805 are not met.  In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  The appeal is denied.


ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. §  1805  as a child of a Vietnam Veteran born with spina bifida is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


